PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MOZAFARI, MEHDI
Application No. 14/120,729
Filed: 23 Jun 2014
For: RFID SYSTEM AND METHOD TO MONITOR A SET OF OBJECTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed May 5, 2021.

The application became abandoned October 3, 2016 for failure to timely submit a proper reply to the non-final Office action mailed June 30, 2016. The non-final Office action set a three-month shortened statutory period of time for reply. No extensions of time under 37 CFR 1.136(a) were submitted. Notice of Abandonment was mailed January 6, 2017.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply to the non-final Office action is acknowledged. The required petition fee was submitted herewith. Lastly, the petition is accompanied by the required statement and adequate explanation of unintentional delay.

Accordingly, the petition to revive under 37 CFR 1.137(a) is GRANTED.

This application is being directed to the GAU 2688 for further processing.


Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  


/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions